United States Court of Appeals
                                         For the Seventh Circuit 
                                         Chicago, Illinois 60604 
                                                      
                                               June 19, 2018 
                                                      
                                                  Before 
 
                               ILANA DIAMOND ROVNER, Circuit Judge 
                                
                               ANN CLAIRE WILLIAMS, Circuit Judge* 
                                
                               DAVID F. HAMILTON, Circuit Judge 
                                
No. 16‐1313 
 
ADAM DELGADO,                                                      
      Petitioner,                                                 Petition for Review of a Decision of the 
                                                                  Merit Systems Protection Board. 
      v.                                                           
                                                                  No. CH‐1221‐14‐0737‐W‐1 
MERIT SYSTEMS PROTECTION BOARD,                                    
      Respondent.                                                  

                                                 O R D E R 

        Upon consideration of respondent’s petition for panel rehearing or rehearing en 
banc filed on March 29, 2018, the panel’s opinion of January 29, 2018 is amended as 
stated below. In all other respects, both members of the original panel have voted to 
deny the petition for panel rehearing, and no judge in active service has requested a 
vote on the petition for rehearing en banc. Accordingly, in all other respects, the petition 
for panel rehearing or rehearing en banc is DENIED 
        The opinion shall be amended as follows: 
        New footnote at page 15 after the sentence, “Without a clear legal requirement 
for a copy of the original complaint, the Board’s dismissal for failure to include a copy 

                                                 
            * Circuit Judge Williams retired on January 16, 2018, and did not participate in the decision of this 

case, which is being resolved by a quorum of the panel under 28 U.S.C. § 46(d). 
No. 16‐1313                                                                           Page 2 
 
of the original complaint is arbitrary, capricious, and an abuse of discretion. See 5 
U.S.C. § 7703(c)(1).” as follows: 
        In its petition for rehearing, the Board noted that Congress has prohibited it from 
directly obtaining records from OSC and prohibited OSC from releasing its records to 
the Board, including whistleblower complaints. It is not at all clear that the Board is 
correct. See 5 U.S.C. § 1212(b) (allowing federal agency to disclose record to another 
agency with written request or permission from person to whom record pertains). Even 
if the Board is correct, that would only exacerbate the “Catch‐22” character of the 
administrative process for whistleblowers. Under this process, whistleblowers must 
present their OSC complaints to the Board to prove they presented identical claims to 
OSC, but the Board and OSC in this case provided no means for a whistleblower to do 
so. The petition for rehearing also argues that we have misunderstood the Board’s 
requirements for proving administrative exhaustion by concluding that an appellant 
must provide a copy of the OSC complaint to the Board. In lieu of an OSC complaint, 
the Board asserts, an appellant may provide “any correspondence submitted to OSC, or 
an affidavit, sworn statement, or declaration under penalty of perjury.” But Delgado 
did just that. He submitted a detailed, sworn declaration about the claim he presented 
to OSC, but the Board still found he had not exhausted administrative remedies at OSC. 
       The amended opinion is attached.